COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Alston and Senior Judge Felton
UNPUBLISHED


              Argued by teleconference

              STEVEN PARASIDIS, INDIVIDUALLY AND AS
               TRUSTEE FOR PARASIDIS FAMILY TRUST NO. 1,
               PARASIDIS FAMILY TRUST NO. 2,
               STEVE PARASIDIS REVOCABLE TRUST,
               PARASIDIS FAMILY I, L.L.C.,                                                  MEMORANDUM OPINION BY
               PARASIDIS FAMILY II, L.L.C. AND                                              JUDGE ROSSIE D. ALSTON, JR.
               PARASIDIS FAMILY III, L.L.C.                                                     DECEMBER 8, 2015

              v.            Record No. 0714-15-4

              MARGARET KARAGEORGE


                                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                               Jane Marum Roush, Judge

                                           Joseph Peter Drennan for appellants.

                                           Lawrence J. McClaffery (R. Peyton Mahaffey; Laura Golden Liff;
                                           McCandlish & Lillard, P.C., on brief), for appellee.


                            Steve Parasidis, individually, and as Trustee of Parasidis Family Trust I, Parasidis Family

              Trust 2, and as Co-Trustee of the Steve Parasidis Revocable Trust, Parasidis Family I, L.L.C.,

              Parasidis Family II, L.L.C., and Parasidis Family III, L.L.C. (collectively, appellant or

              appellants) appeals the trial court’s finding that he was in civil contempt of court for submitting

              fraudulent documents during the pendency of this litigation and lying at a deposition. On appeal,

              appellant presents six assignments of error, which can be summarized as follows: (1) That the

              trial court erred in considering appellant’s previous contempt finding when determining whether

              he was in contempt in the present proceeding, (2) that the trial court erred in failing to consider

              mitigating factors and in taking evidence of alleged misconduct by appellant at a bankruptcy

                                                                          
                            
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
court deposition, and (3) that the trial court erred in its monetary and equitable sanctions against

appellant as a result of finding him in contempt. We find that appellant failed to properly

preserve two of his assignments of error, and we find no error in the trial court’s rulings.

Therefore, we affirm.

                                                                   I. Background1

                                                               A. The Litigation History

              The parties have a lengthy and tortured history of litigation, which began in 2008 when

appellant’s wife, Penelope (“Penny”) Parasidis and her brother, Paul Karageorge, filed a petition

for appointment of a guardian and conservator for their mother, Margaret Karageorge

(Mrs. Karageorge or appellee) (the “first litigation”). The first litigation was settled upon

execution of a written settlement agreement and release requiring Mrs. Karageorge to pay more

than $9.5 million combined to Paul, Penny, and their children, which included a total of $1.6

million net to be paid to Penny. In exchange, Mrs. Karageorge was to receive a dismissal of the

first litigation with prejudice and a comprehensive release of claims (the “release”), which

included any allegations related to Mrs. Karageorge’s estate, litigation, capacity, any property

matters, and any future claims any party may have relating to or arising directly or indirectly

from or concerning any of those matters.

              Despite the release, Penny and her three children filed a complaint against

Mrs. Karageorge in December 2009 related to the very matters released at the conclusion of the

first litigation (the “second litigation”). In response, Mrs. Karageorge filed a counterclaim

seeking rescission of the settlement agreement since she did not receive the benefit of the
                                                            
              1
         As the parties are fully conversant with the record in this case and because this
memorandum opinion carries no precedential value, this opinion recites only those facts and
incidents of the proceedings as are necessary to the parties’ understanding of the disposition of this
appeal.

                                                                         -2-
bargain. Though Penny nonsuited her claims in the second litigation, the case went to trial on

Mrs. Karageorge’s counterclaim and on August 17, 2011, the trial court granted

Mrs. Karageorge’s request and entered a judgment order rescinding the settlement agreement and

requiring Penny and appellant to disgorge all payments received from Mrs. Karageorge under the

settlement agreement (the “judgment”).2 The judgment for Mrs. Karageorge totaled $1.6

million.

                                                               B. The Fraudulent Documents

              Several fraudulently executed documents lie at the heart of the present litigation and are

the basis for which the trial court found appellant in contempt in this case. Purportedly in

January 2010, Penny transferred $1.25 million of the $1.6 million paid to her by

Mrs. Karageorge under the settlement agreement to Parasidis Family Trust No. 2, of which

appellant and Penny are trustees and appellant’s three sisters are beneficiaries. Penny and

appellant then took out a Leasehold Deed of Trust Bond, which obligated the Parasidis Family

Trust No. 2 to return the $1.25 million to Penny and appellant, with interest, in monthly

installments over ten years. Penny and appellant later purported to endorse the leasehold deed of

trust over to themselves as tenants by the entirety (the “leasehold deed”). Penny and Steve then

purported to enter into assignment of interest agreements, as trustees and beneficiaries of the

Parasidis Family Trusts 1 and 2, assigning all of their right, title, and interest in both trusts from

themselves as “husband and wife” to “Steve Parasidis and Penelope K. Parasidis, as tenants by

the entirety” (the “assignment of interest transfers”) (collectively, the leasehold deed and

assignment of interest transfers will be referred to as the “January 2010 documents”).



                                                            
              2
        Penny appealed the trial court’s ruling in the second litigation and the Supreme Court
denied her petition for appeal. See Parasidis v. Karageorge, Record No. 112032 (Va. Mar. 6,
2012).
                                               -3-
       From July 2011 through March 2012, Penny made transfers of assets from bank accounts

titled in her name individually or jointly with appellant into new accounts titled to her and

appellant as tenants by the entirety (the “bank transfers”). On September 17, 2012, over one year

after the judgment was entered, Penny and appellant created the Steve Parasidis Revocable Trust

and the Penelope K. Parasidis Revocable Trust and appointed themselves as co-trustees (together

the “revocable trusts”).

        C. The Fraudulent Conveyance Action against Appellants and Penny Parasidis’s
                                    Bankruptcy Filing

       On May 30, 2013, Mrs. Karageorge filed the present case against Penny and appellant,

alleging that they created and controlled various entities to transfer and conceal assets in

avoidance of the judgment. The complaint requested that the trial court void the fraudulent

conveyances (the leasehold deed, assignment of interest transfers, and the bank account

transfers) and award Mrs. Karageorge her $1.6 million plus attorney’s fees.

       In March 2014, Penny and Steve gave their depositions in the fraudulent conveyance

action. In their depositions, they both testified that the January 2010 documents were in fact

drafted in 2010 and effected the transfer of assets and interest to them as tenants by the entirety

long before the judgment was entered in 2011. They did, however, admit that the bank transfers

were done to avoid the judgment.

       On April 10, 2014, the Parasidises’ attorney, Phillip J. Harvey, sent a letter to

Mrs. Karageorge’s counsel, indicating that the January 2010 documents were actually created

and executed sometime in 2012 and that appellant’s and Penny’s testimony at their March 2014

depositions was “inaccurate.” As a result of Mr. Harvey’s letter, Mrs. Karageorge filed an




                                                -4-
amended complaint in the fraudulent conveyance action to include allegations that the January

2010 documents were fraudulent.3

              On June 17, 2014, Penny filed for Chapter 7 bankruptcy in the Bankruptcy Court for the

Eastern District of Virginia. On June 18, 2014, an order staying the fraudulent conveyance

action was entered by the trial court as a result of Penny’s bankruptcy filing (the “stay order”).

The stay order provided that the “status quo is maintained” and prohibited Mrs. Karageorge and

appellant from obtaining possession of the property of Penny’s estate and from exercising

control over her property “i.e., the property that is the subject of this fraudulent conveyance

action.”4

              Because the trial court proceedings were stayed, the parties conducted a Rule 2004

examination of Steve on September 10, 2014, in the context of Penny’s bankruptcy proceedings.5

During this deposition, Steve admitted that he agreed with Mr. Harvey’s letter, that it was

self-explanatory, and that his testimony at his March 2014 trial court deposition was “inaccurate”

and “untruthful.”




                                                            
              3
          This was an appropriate disclosure made by Mr. Harvey, after discovering appellant’s
fraudulent conduct, since Virginia Rules of Professional Conduct 3.3(a)(2) and (4) provide that a
lawyer shall not knowingly fail to disclose a material fact when disclosure is necessary to avoid
assisting a criminal or fraudulent act of a client, nor offer evidence that the lawyer knows to be
false.
              4
           Appellant and Penny filed a “Petition for Review of a Preliminary Injunction Pursuant
to . . . Code § 8.01-626” purporting to appeal the stay order, arguing that it amounted to a
permanent injunction. The Supreme Court issued an order on July 21, 2014, stating that it did
not have jurisdiction over an appeal of the stay order because it “did not grant, refuse, dissolve or
enlarge an injunction” but rather was “coextensive with the automatic stay imposed pursuant to
federal statute and subject to the authority of the United States Bankruptcy Court to interpret that
statute.” See Parasidis v. Karageorge, Record No. 141035 (Va. July 21, 2014).
              5
         See U.S.C.S Bankruptcy R. 2004 (“On motion of any party in interest, the court may
order the examination of any entity.”).
                                           -5-
                                                               D. The Contempt Motions

              On September 24, 2014, Mrs. Karageorge filed a “Contempt Motion” against appellant

and on October 10, 2014, the trial court entered an order finding that appellant “willfully

violated” the stay order, and ordering the stay temporarily lifted as to the non-bankrupt

defendants, and further ordering that “[o]n or before November 10, 2014, [appellant] . . . shall

cause to be paid into the registry of this Court the sum of $20,796, which represented one-half of

the subject Leasehold Deed of Trust Bond payments for the months of July, August, and

September, and October 2014.” The trial court further ordered that “on or before the 10th of each

subsequent month during the pendency of these proceedings, [appellant] shall pay into the

registry of this Court the sum of $5,244, which represents one-half of the subject Leasehold

Deed of Trust Bond payments.”6

              On October 24, 2014, Mrs. Karageorge filed a second contempt motion, requesting the

trial court hold appellant in contempt for “giving perjured testimony in proceedings before [the

trial court], and otherwise tampering with the administration of justice herein” (the “second

contempt motion”). The second contempt motion alleged that Penny and appellant admitted to

fabricating the January 2010 documents in 2012 to avoid the judgment and failed to disclose this

fact until the April 10, 2014 letter from Mr. Harvey. The motion noted that these revelations

required Mrs. Karageorge to amend her complaint, continue the original trial date, reopen

discovery, and re-depose Penny and appellant. The motion also alleged that appellant lied at his

Rule 2004 deposition and that once again, Mr. Harvey was the “bearer of bad news” when he

revealed that appellant signed his sisters’ names on the document purporting to assign a portion


                                                            
              6
          Appellant appealed the trial court’s first contempt order. That appeal was dismissed by
order of this Court on March 25, 2015, due to appellant’s failure to file an opening brief within
the limits of Rule 5A:26. See Parasidis v. Karageorge, Record No. 2093-14-4 (Va. Ct. App.
Mar. 25, 2015).
                                                 -6-
of the beneficial interests of Trust No. 2 to appellant’s sisters. Mrs. Karageorge requested that

the trial court lift the stay order for the purposes of addressing the second contempt motion, hold

appellant in contempt, award Mrs. Karageorge attorney’s fees incurred in uncovering and

addressing the contempt and in bringing and arguing the second contempt motion, and to strike

any of appellants’ defenses to the fraudulent conveyance action.

                            E. The Second Contempt Motion Hearing

       On December 12, 2014, the trial court held a hearing on the second contempt motion and

entered an order providing that “Steve Parasidis has been cited for contempt” and set the matter

for a determination of appropriate sanctions or compensation to Mrs. Karageorge, if any. The

trial court held a hearing on the second contempt motion on February 3, 2015. At the hearing,

Mrs. Karageorge’s counsel requested that the trial court award Mrs. Karageorge $187,000 in

attorney’s fees for prosecution of the fraudulent conveyance action for eleven months before

being told that the January 2010 documents were fabricated to avoid the judgment.

Mrs. Karageorge argued that she couldn’t go forward to trial the next month because her

pleadings had to be amended to include new allegations and that she essentially spent the

previous year prosecuting a lie.

       Appellant testified at the hearing and admitted that he backdated the January 2010

documents, that he testified falsely at his March 2014 deposition, and that he lied at his Rule

2004 deposition regarding his sisters’ signatures. During closing argument, appellant’s counsel

stated the following:

               If it please the Court, Your Honor, there can be no gainsaying here
               that my client tendered altered or backdated documents in
               discovery. There can be no gainsaying that he testified falsely
               about them in his deposition in the spring of last year.

                      And to the extent to which his conduct is sanctionable or
               worthy of civil contempt in respect to this case, that would be it.
                                               -7-
                  ....

               And the damages and the appropriate sanction to flow from that
               would -- should be attributable or traceable to those actions.

       Appellant’s counsel also objected to any consideration of actions taken by appellant prior

to the filing of the fraudulent conveyance action or at the Rule 2004 deposition that occurred

within the context of the bankruptcy case. The trial court noted that

               TRIAL COURT: I believe the alleged contempt -- and you can
               correct me if I’m wrong, Counsel -- is submitting the fraudulent
               documents, the backdated documents, the false documents, to this
               court in this case as part of discovery and testifying about them
               falsely in a deposition in March of 2014 in this case. Is that right?

               [MRS. KARAGEORGE’S COUNSEL]: That is correct, Your
               Honor.

               TRIAL COURT: Okay.

               [APPELLANT’S COUNSEL]: All right. And I actually agree with
               that. And the question then becomes the sanction.

Further, the following discussion took place between appellant’s counsel and the trial court:

               TRIAL COURT: Well, having admitted that he submitted false
               documents and backdated documents –

               [APPELLANT’S COUNSEL]: He did.

               TRIAL COURT: -- how can he be in a position now to oppose the
               relief that’s requested in terms of the unlawful and fraudulent
               conveyance actions?

                  ....

               [When] the stay is lifted and he files his answer what’s he going to
               do? Is he going to deny that these things were false? He can’t
               possibly.

               [APPELLANT’S COUNSEL]: No, he can’t. He can’t do that.
               And so the remedy – the remedy of barring him from raising any
               defenses which would not transgress the automatic stay, I don’t
               necessarily oppose that sort of relief.


                                               -8-
        At the conclusion of the hearing, the trial court found appellant in contempt and

specifically noted the following in its ruling:

                I do think that perjury is punishable as contempt as long as added
                to it is the additional element of obstruction of the court in the
                performance of its duties.

                   ....

                        And let me be specific. It is not at all what happened at the
                2004 - - Rule 2004 hearing in the bankruptcy court. I don’t think
                that that’s punishable as contempt by me.

                        But it does help fashion the remedies, because even when
                [appellant] acknowledges his untruthful testimony under oath he
                continues to testify untruthfully under oath about something which
                he thinks is not material.

                   ....

                         But the fact that this went on for such a long time, that
                there were many, many, many documents submitted in discovery
                in this case which he acknowledges now were false, created out of
                whole cloth and backdated and his testimony under oath at his
                deposition in March of 2014 is punishable as civil contempt.

The trial court determined that the appropriate sanction was to compensate Mrs. Karageorge in

the amount of $187,000 and bar appellant from raising any defenses to the fraudulent

conveyance action. This appeal followed.

                                             II. Analysis

        Appellant challenges the trial court’s contempt finding and sanctions on several grounds.

First, appellant argues that the trial court erred by taking into account the fact that he was

previously found in contempt of court for continuing to take payments for the leasehold deed of

trust after the entry of the stay order. Appellant further argues that the trial court erred in striking

any defenses to the present fraudulent conveyance action and in failing to consider mitigating

circumstances when determining whether appellant was in contempt and fashioning the remedies


                                                  -9-
for contempt. Appellant also takes issue with the allegedly excessive counsel fees awarded to

Mrs. Karageorge as a result of the trial court’s contempt finding and alleges that the trial court

erred in considering actions taken by appellant prior to the filing of the present fraudulent

conveyance action. Finally, appellant argues that the trial court erred in considering evidence

that he lied under oath at his Rule 2004 bankruptcy deposition.

       First, we find that appellant’s second assignment of error challenging the trial court’s

decision to strike any defenses he may have raised to the fraudulent conveyance action is barred

from consideration by Rule 5A:18. We also find that any argument appellant makes challenging

the trial court’s authority to find appellant in contempt of court is barred from consideration by

Rule 5A:18.

       Rule 5A:18 provides, in relevant part that “No ruling of the trial court . . . will be

considered as a basis for reversal unless an objection was stated with reasonable certainty at the

time of the ruling, except for good cause shown or to enable the Court of Appeals to attain the

ends of justice.” “The purpose of the contemporaneous objection rule ‘is to avoid unnecessary

appeals by affording the trial judge an opportunity to rule intelligently on objections.’” Maxwell

v. Commonwealth, 287 Va. 258, 264-65, 754 S.E.2d 516, 519 (2014) (quoting State Highway

Comm’r v. Easley, 215 Va. 197, 201, 207 S.E.2d 870, 873 (1974)).

       Appellant spends the majority of his brief and argument on the trial court’s alleged lack

of authority to find him in contempt of court. However, at the contempt hearing, appellant not

only failed to object to the trial court’s authority to find him in contempt of court but went so far

as to concede that a finding of contempt was appropriate and that the only remaining argument

centered on appropriate sanctions. To this point, during closing arguments, the following

discussion took place:



                                                - 10 -
               [APPELLANT’S COUNSEL]: Your Honor, there can be no
               gainsaying here that my client tendered altered or backdated
               documents in discovery. There can be no gainsaying that he
               testified falsely about them in his deposition in the spring of last
               year.

                      And to the extent to which his conduct is sanctionable or
               worthy of civil contempt in respect to this case, that would be it.

                   ....

               And the damages and the appropriate sanction to flow from that
               would -- should be attributable or traceable to those actions.

                   ....

               TRIAL COURT: I believe the alleged contempt -- and you can
               correct me if I’m wrong, Counsel -- is submitting the fraudulent
               documents, the backdated documents, the false documents, to this
               court in this case as part of discovery and testifying about them
               falsely in a deposition in March of 2014 in this case. Is that right?

               [MRS. KARAGEORGE’S COUNSEL]: That is correct, Your
               Honor.

               TRIAL COURT: Okay.

               [APPELLANT’S COUNSEL]: All right. And I actually agree with
               that. And the question then becomes the sanction.

Similarly, appellant failed to object to the trial court’s decision to strike any defenses to the

fraudulent conveyance action at the time that the trial court orally ruled. In fact, appellant

actually conceded that such punishment was appropriate. These concessions are fatal to

appellant’s position on appeal. During the trial court’s ruling, the following discussion took

place between the trial court and appellant’s attorney:

               TRIAL COURT: Well, having admitted that he submitted false
               documents and backdated documents –

               [APPELLANT’S COUNSEL]: He did.




                                                - 11 -
                TRIAL COURT: -- how can he be in a position now to oppose the
                relief that’s requested in terms of the unlawful and fraudulent
                conveyance actions?

                [APPELLANT’S COUNSEL]: Because he’s not - he’s not here
                for trial on the fraudulent conveyance action. He’s here for trial on
                the - on this contempt matter. And -

                TRIAL COURT: Well, when he files his - when the stay is lifted
                and he files his answer what’s he going to do? Is he going to deny
                that these things were false? He can’t possibly.

                [APPELLANT’S COUNSEL]: No, he can’t. He can’t do that.
                And so the remedy – the remedy of barring him from raising any
                defenses which would not transgress the automatic stay, I don’t
                necessarily oppose that sort of relief.

Because appellant not only failed to timely object to the trial court’s authority to find him in

contempt of court or object to the trial court’s decision to strike any defenses to the fraudulent

conveyance action, and in fact conceded that a finding of contempt and such punishment was

appropriate, we find that consideration of any challenge to the trial court’s authority to find

appellant in contempt of court or to that portion of the trial court’s punishment is barred by Rule

5A:18.

         Next, we find no evidence in the record to support appellant’s allegations with respect to

his first, third, fifth, and sixth assignments of error. Specifically, we find no evidence from the

record that the trial court considered the fact that appellant was previously found to be in

contempt of court in 2014 in determining whether he should be held in contempt in the present

matter. While the trial court received contextual argument and evidence through appellant’s

testimony at the hearing regarding his previous contemptuous conduct and punishment, there is

absolutely no indication from the trial court’s very specific ruling that it considered those actions

when determining whether to find appellant in contempt of court on the present motion or in

determining sanctions.


                                                - 12 -
       Further, we find no evidence in the record that the trial court failed to consider the

alleged mitigating circumstances presented by appellant when determining whether to find him

in contempt of court and if so, determining what punishments were appropriate. We similarly

find no evidence in the record that the trial court improperly considered actions taken by

appellants preceding the filing of the present fraudulent conveyance action or that it considered

evidence from appellant’s Rule 2004 bankruptcy deposition in its determination of this case.

       To the contrary, the trial court was quite specific in its ruling and the basis for it. The

trial court noted that “It is not at all what happened at the 2004 – Rule 2004 hearing in the

bankruptcy court. I don’t think that that’s punishable as contempt by me.” The trial court went

on to recognize that appellant “acknowledge[d] his untruthful testimony under oath[,]” however,

also found that despite that acknowledgement by way of Mr. Harvey’s April 10, 2014 letter,

appellant “continue[d] to testify untruthfully under oath.” The trial court clearly stated that the

“extent and duration for which this went on does . . . make this behavior rise to the level of

contempt of court[,]” however it noted that the period of time it considered for purposes of the

contempt was the period of time since the filing of the fraudulent conveyance action. The trial

court did not state that it considered the forgery of the backdated documents in 2012 as the

contemptuous behavior; rather, it was the “many, many documents submitted in discovery in this

case which [appellant] acknowledges now were false, created out of whole cloth and backdated

and his testimony under oath at his deposition in March of 2014 [that] is punishable as civil

contempt.”

       From the record, it is clear that the trial court considered actions post-dating the filing of

the fraudulent conveyance action and unrelated to the Rule 2004 deposition when determining

whether appellant was in contempt of court. It also plainly considered the fact that appellant

acknowledged that he lied under oath at his March 2014 deposition and corrected that
                                                - 13 -
information in April 2014. For these reasons, we see no support in the record for appellant’s

allegations that the trial court considered any evidence that it should not have in determining

whether appellant was in contempt of court and fashioning the remedy for that contemptuous

conduct. Therefore, we affirm the trial court on appellant’s first, third, fifth, and sixth

assignments of error.

       Appellant’s remaining assignment of error challenges the allegedly excessive counsel

fees awarded to Mrs. Karageorge as compensation and punishment for appellant’s misconduct.

A trial court’s exercise of its civil contempt power is reviewed under an abuse of discretion

standard, Petrosinelli v. People for the Ethical Treatment of Animals, Inc., 273 Va. 700, 706, 643

S.E.2d 151, 154 (2007), because the “use of contempt powers is clearly subject to the discretion

of the trial court,” Sapp v. Commonwealth, 263 Va. 415, 425, 559 S.E.2d 645, 650 (2002).

“When dealing with discretionary decisions, only ‘when reasonable jurists could not differ can

we say an abuse of discretion has occurred.’” Robbins v. Robbins, 48 Va. App. 466, 482, 632

S.E.2d 615, 623 (2006) (quoting Hernandez-Guerrero v. Commonwealth, 46 Va. App. 366, 370,

617 S.E.2d 410, 412 (2005)).

       Contempt may be either criminal or civil. “[T]hose prosecuted to preserve and enforce

the rights of private parties are civil, remedial, and coercive.” United Steelworkers of America,

Local 8417 v. Newport News Shipbuilding & Dry Dock Co., 220 Va. 547, 549, 260 S.E.2d 222,

224 (1979) (citing Local 333 B, United Marine Div. v. Commonwealth, 193 Va. 773, 780, 71

S.E.2d 159, 163 (1952)). “‘Civil as distinguished from criminal contempt is a sanction to enforce

compliance with an order of the court or to compensate for losses or damages sustained by




                                                - 14 -
reason of noncompliance.’” Leisge v. Leisge, 224 Va. 303, 309, 296 S.E.2d 538, 541 (1982)

(quoting McComb v. Jacksonville Paper Co., 336 U.S. 187, 191 (1949)).7

              The trial court received evidence of Mrs. Karageorge’s counsel fees for prosecuting the

fraudulent conveyance action up until appellants disclosed the fraudulence of various documents

and admitted that appellant lied at his March 2014 deposition. The trial court found these

compensatory sanctions reasonable and appropriate in light of the appellants’ contemptuous



                                                            
              7
         The parties both discuss the circuit court case French v. Painter, 86 Va. Cir. 344, 2013
Va. Cir. LEXIS 111 (Martinsville, Mar. 27, 2013), because it involved factually similar
circumstances in that the plaintiff filed a motion for sanctions pursuant to the inherent power of
the court because the defendant perpetrated a fraud on the court by lying in discovery, violating
federal and state healthcare privacy laws, and making improper contact with a material witness.
        The trial court noted that the Supreme Court had not defined a “fraud on the court” and
therefore adopted the definition promulgated by the federal courts that a “fraud on the court”

                             occurs where it can be demonstrated, clearly and convincingly, that
                             a party has sentiently set in motion some unconscionable scheme
                             calculated to interfere with the judicial system’s ability impartially
                             to adjudicate a matter by improperly influencing the trier of fact or
                             unfairly hampering the presentation of the opposing party’s claim
                             or defense.

Id. at 356-57, 2013 Va. Cir. LEXIS 111, at *23-24 (citing SunTrust Mortgage, Inc. v. AIG
United Guaranty Corp., 2011 U.S. Dist. LEXIS 33118 (E.D. Va. 2011); Holmes v. Wal-Mart
Stores East, L.P., 2011 U.S. Dist. LEXIS 46020 (E.D. Va. 2011)). Then, citing several circuit
and local district court cases, the trial court went on to find that falsely testifying at a deposition
and submitting a false interrogatory answer, even if unrelated to the matters in controversy, could
support a finding of contempt and imposition of sanctions. After finding that the defendant
“engaged in a pattern of deceptive and abusive conduct” the trial court granted the plaintiff’s
motion for sanctions, struck the defendant’s answer to the complaint against him, and granted the
plaintiff summary judgment on liability in the case. Id. at 361, 2013 Va. Cir. LEXIS 111, at
*33-34.
        Appellant argues that “the scope of wrongdoing in [French v. Painter] eclipsed the
wrongful discovery conduct in which Appellants engaged in the trial court” and that in Painter,
unlike the present case, the defendant never admitted to his misconduct, which should be
considered a mitigating factor in this case. While Painter is not binding on this Court, we
disagree with appellant that the conduct at issue in Painter was far more egregious than
appellant’s behavior in the present case. Painter, even if it was binding on this Court, would in
fact support the trial court’s finding of contempt and imposition of sanctions in this case.

                                                               - 15 -
behavior. The trial court’s punishment was reasonable and supported by the evidence provided

and therefore, we affirm the monetary sanctions against appellants.

                                                                                    Affirmed.




                                             - 16 -